Ames, J.
The instructions requested by the defendant and given by the court were of such a character as to justify, and indeed to require, the qualification added to them by the pre siding judge. It is too well settled to be questioned, that intox ication is not an excuse, or justification or extenuation of a crime. Commonwealth v. Hawkins, 3 Gray, 463, 466. There is no ground for claiming that the present case comes within any exception to that rule. The rule laid down by the presiding judge as to the right of the mother to defend her daughter from violence and outrage was correct, and the rulings requested by the defendant on that point were properly refused. The three assaults, although upon three different persons, could properly be joined in one indictment, and the government was not under any necessity to elect to stand upon one count only. The testimony of the witness Burke, as to the condition of the woman’s dress shortly after the alleged assault, was unobjectionable.

Exceptions overruled.